DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on Request for Continued Examination filed on 03/19/2021.
The information disclosure statement(s) (IDS) submitted on 03/19/2021 has been considered by the examiner.
Claims 46, 49-51, 53, 56-58, 60, 63-65 and 67-71 are presented for examination.

Allowable Subject Matter
Claims 46, 49-51, 53, 56-58, 60, 63-65 and 67-71 are allowed.
The following is an examiner’s statement of reasons for allowance:

See Notice of Allowance filed on 09/17/2020.
The Examiner would additionally like to note that the references cited in the IDS, Taylor and Regmi, 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/

March 17, 2021